

115 S2077 IS: Vehicular Terrorism Prevention Act of 2017
U.S. Senate
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2077IN THE SENATE OF THE UNITED STATESNovember 6, 2017Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Secretary of Homeland Security to examine the actions the Department of Homeland
			 Security is undertaking to combat the threat of vehicular terrorism, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Vehicular Terrorism Prevention Act of 2017. 2.Report on vehicular terrorism (a)DefinitionIn this section, the term vehicular terrorism means an action that uses automotive transportation to inflict violence and intimidation on individuals for a political purpose.
 (b)ReportNot later than 6 months after the date of enactment of this Act, the Secretary of Homeland Security shall—
 (1)examine the actions the Department of Homeland Security is undertaking to combat the threat of vehicular terrorism; and
 (2)submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information relating to the findings and recommendations resulting from that examination.
 (c)ContentsThe report required under subsection (b) shall outline— (1)an examination of the current threat level for vehicular terrorism;
 (2)an examination of the actions the Department of Homeland Security is undertaking to guard against vehicular terrorism;
 (3)an examination of how the threat of vehicular terrorism may be mitigated; (4)an examination of the extent to which the Department of Homeland Security is doing outreach or training with private sector partners in response to threats of vehicular terrorism; and
 (5)an examination of actions Congress can take to help the Department of Homeland Security mitigate the threat of vehicular terrorism.
				